DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/884,955, originally filed 05/27/2020, claims no foreign priority.

Current Status
This office action is a first office action, non-final rejection based on the merits.  Claims 1-20, filed 05/27/2020, are pending and have been considered below.

Claim Objections
Claims 18-20 are objected to because of the following informalities: 

Regarding claims 18 – 20:  Each claim uses the phrase “The non-transitory computer-readable storage medium of claim 1” (claim 18 line 1, claim 19 line 1, claim 20 line 1).  Examiner is confused as “The non-transitory computer-readable storage medium” is first claimed in claim 17.  Examiner believes this is a typographical error and that the preamble of each claim, 18-20, should read “The non-transitory computer-readable storage medium of claim 17.”  However, Applicant could have a different intended concept.  Explanations are requested.
	Appropriate correction is required.

Regarding claim 19:  Claim 19 uses the phrase “The me non-transitory” (line 1).  Examiner believes “me” in the previous phrase is a typographical error and should be removed. However, Applicant could have a different intended concept.  Explanations are requested.
	 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al., hereinafter Carter, U.S. Pub. No. 2018/0257688 A1 in view of Roozeboom et al., hereinafter Roozeboom, U.S. Pub No. 2018/0051985 A1 as evidenced by Prielipp, “What is a Vibration Sensor,” downloaded from https://realpars.com/vibration-sensor/  as evidenced by Gordon, “Active Wheel Speed Sensors,” downloaded from https://www.vehicleservicepros.com/service-repair/the-garage/article/21171862/active-wheel-speed-sensors.

Regarding Independent claim 1 Carter teaches:
	determining, by a processor, sensor data from a magnetometer, an accelerometer, or a combination thereof associated with a vehicle (Carter, fig 6A, ¶ 0004:  Fig 6A depicts “accumulate magnetic, acceleration, and/or vibration data” (step 616); 
	processing, by the processor, the sensor data to determine a rotational frequency of at least one tire of the vehicle (Carter, fig 6A, ¶ 0004:  Carter teaches using “vibration analysis to derive wheel rotation rates” (¶ 0004) where “rotation rates” reads on “rotational frequency” where vibration data come from the accelerometer (as evidenced by Prielipp, 2nd page – 3rd page) and/or a magnetometer (as evidenced by Gordon, § One Step Closer to Full Brake-by-Wire, 1st and 2nd page) ; 
	calculating, by the processor, a speed of the vehicle based on the rotational frequency (Carter, fig 12B, ¶ 0177:  Carter teaches the processor determines “the most probable frequency of wheel rotation and hence the speed of the wheel” (¶ 0177)); and 
	Carter does not teach:
	providing, by the processor, the speed as an output.
	Roozeboom teaches:
	providing, by the processor, the speed as an output (Roozeboom, fig 6, ¶ 0012:  Fig 6 depicts “an example of multiple graphs of object position, velocity, and acceleration displayed, in split-screen mode, aligned by timestamp value” thereby disclosing “the speed as an output”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for deriving wheel rotation rates as disclosed by Carter by including speeds as an output as taught by Roozeboom  with the expected result that the system and method would be more user friendly by outputs being visible as a display.  

Regarding claim 3 Carter teaches:
	determining a magnetic signal from the sensor data from the magnetometer, wherein 
	the rotational frequency is determined based on the magnetic signal (Carter, fig 9, 
¶ 0143:  Carter teaches the output of a Hall effect sensor, which reads on “the magnetometer,” is used to determine the “wheel rotation rate” which reads on “the rotational frequency.”  A speed (rev per second) vs time (seconds) graph is depicted in fig 9).

Regarding claim 4 Carter teaches:
	the magnetic signal represents one or more changes in a magnetic field (Carter, ¶ 0143:  Carter teaches a Hall effect sensor which detects changes in a magnetic field as evidenced by Gordon (as evidenced by Gordon, § One Step Closer to Full Brake-by-Wire, 1st and 2nd page);

Regarding claim 5 Carter teaches:
	processing the magnetic signal to determine a direction of the magnetic signal associated with the at least one tire (Carter, fig 18, ¶ 0293:  Carter teaches that the magnetometer “produces a heading based on the cart’s orientation” (¶ 0293) where if the “cart’s orientation” changes the “direction of the magnetic signal” would also change and be detected in a different direction thereby disclosing “determine a direction of the magnetic signal”), wherein 
	the rotational frequency is determined further based on a portion of the magnetic signal associated with said direction (Carter, fig 9, ¶ 0143:  Carter teaches the output of a Hall effect sensor, which reads on “the magnetometer,” is used to determine the “wheel rotation rate” which reads on “the rotational frequency.”  A speed (rev per second) vs time (seconds) graph is depicted in fig 9).

Regarding claim 6 Carter teaches:
	processing the magnetic signal to determine total magnetic energy data, wherein 
	the rotational frequency is determined further based on the total magnetic energy data (Carter, fig 9,  fig 10A, fig 10B, ¶ 0143-¶ 0147:  Fig 10A depicts a Power Spectral Density (PSD) of data of fig 9 which is the output of a Hall effect sensor, where the Hall effect sensor reads on a magnetometer therefore fig 9 is due to a “magnetic signal.”  The PSD specifies the power levels of frequency components.  A person of ordinary skill in the art understands that power and energy have a direct relationship and frequency and energy have a direct relationship.  Fig 10B depicts frequency f0, which is the “rotational frequency” and is dependent on power therefore dependent on energy.  Carter teaches that a strong peak and/or a weak peak are used to determine the rotation rate where “strong” or “weak” are dependent on relative frequency therefore relative energy).

Regarding claim 7 Carter teaches:
	determining a vibrational signal from the sensor data of the accelerometer, wherein 
	the rotational frequency is determined based on the vibrational signal (Carter, fig 6A, ¶ 0004:  Carter teaches using “vibration analysis to derive wheel rotation rates” (¶ 0004) where “rotation rates” reads on “rotational frequency” and where vibration data comes from the accelerometer (as evidenced by Prielipp, 2nd page – 3rd page) .

Regarding claim 8 Carter teaches:
	generating a power spectrum of the vibrational signal (Carter, fig 9, fig 10A, ¶ 0143-¶ 0144: Fig 10A depicts a Power Spectral Density (PSD) representation of the vibrational data of fig 9A); and 
	identifying one or more peaks of the power spectrum, wherein 
	the rotational frequency is determined based on the one or more peaks (Carter, fig 9, fig 10A, fig 10B, ¶ 0145-¶ 0147, ¶ 0225:  Carter teaches the “nominal rotation rate can be determined though the presence of a strong peak and/or a weak peak in the PSD” where “nominal rotation rate” discloses “the rotational frequency” where the peaks can be seen in fig 10B).  

Regarding claim 10 Carter teaches:
	the processing of the sensor data includes at least one of: 
	applying at least one velocity limit (Carter ¶ 0143:  Carter teaches a “maximum wheel rotation rate” disclosing a “velocity limit”) ; 
	identifying a fundamental frequency, a harmonic frequency, or a combination thereof (Carter, fig 10B, ¶ 0148:  Carter teaches A candidate f0 value can be validated by the presence of a weak local peak at f0 in the y axis acceleration spectrum and 1.5*f) in the X axis acceleration spectrum (e.g. the first odd harmonic of the fundamental driving frequency at f0/2) disclosing “a fundamental frequency, a harmonic frequency, or a combination thereof”); 	
	filtering out the harmonic frequency; 
	using acceleration information from the accelerometer to estimate an expected frequency shift between two measurement windows; and 
	performing a ridge line detection in a spectrogram.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Carter, U.S. Pub. No. 2018/0257688 A1 as modified by Roozeboom as applied to claim 1 above, and further in view of Hall et al., hereinafter Hall, U.S. Pub. No. 2007/0061100 A1.

Regarding claim 2 Carter does not teach:
	determining a diameter of the at least one tire, wherein 
	Hall teaches:
	determining a diameter of the at least one tire (Hall, ¶ 0011:  Hall teaches a “obtaining one or more wheel radius analysis measurement values from a wheel radius analysis component, wherein the wheel radius analysis measure values are related to signal wheel radius values of which each is indicative of the wheel radius of a particular wheel” (¶ 0011).  A person of ordinary skill in the art would understand the diameter is two time the radius).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for deriving wheel rotation rates as disclosed by Carter by including determining the diameter of a tire as taught by Hall in order to provide a system and method that is adaptable to wheels of different diameters.
	Carter teaches:
	the speed is calculated further based on the diameter (Carter, ¶ 0145, ¶ 0149:  Carter teaches “the forward speed of the cart can be determined by multiplying f0 (the frequency) by the circumference of the wheel” (¶ 0149) where “carts with multiple wheel diameters may need additional processing” (¶ 0145)) .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carter, U.S. Pub. No. 2018/0257688 A1 as modified by Roozeboom as applied to claim 1 above, and further in view of Penot et al., hereinafter Penot, U.S. Pub. No. 2011/0148401 A1.

Regarding claim 9 Carter does not teach:	
	determining a background magnetic signal in the vehicle, wherein 
	in the processing of the sensor data is further based on processing the background magnetic signal.
	Penot teaches:
	determining a background magnetic signal in the vehicle, wherein 
	in the processing of the sensor data is further based on processing the background magnetic signal (Penot, ¶ 0015:  Penot teaches “The filtering element introduced into the device therefore greatly reduces the contribution that the Earth’s magnetic field makes to the signal, allowing robust exploitation of the signals connected with the environmental magnetic field” 
(¶ 0015) where “the Earth’s magnetic field” reads on “a background magnetic signal” and “filtering” to reduce “the contribution that the Earth’s magnetic field makes to the signal” discloses “processing the background magnetic signal”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for deriving wheel rotation rates as disclosed by Carter by including processing the background magnetic signal, the Earth’s magnetic signal, as taught by Penot in order to provide a system and method that accounts for all magnetic signals then filters out those that are unnecessary in order to allow for a “robust exploitation of the signals connected with the environmental magnetic field” (Penot, 
¶ 0015).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Carter, U.S. Pub. No. 2018/0257688 A1 as modified by Roozeboom as applied to claim 1 above, and further in view of Siegel et al., hereinafter Siegel, U.S. Pub. No. 2018/0003593 A1.

Regarding claim 11 Carter does not teach:
	the magnetometer, the accelerometer, or a combination thereof are one or more sensors of a mobile device associated with the vehicle.
	Siegel teaches:
	the magnetometer, the accelerometer, or a combination thereof are one or more sensors of a mobile device associated with the vehicle (Siegel, fig 1, fig 3, ¶ 0020, ¶ 0137:  Fig 1 depicts a vehicle with a “mobile personal computing device (e.g., smartphone) inside the cab of the vehicle mounted to the vehicle’s dashboard” (¶ 0020).  Siegel teaches an accelerometer as part of a “mobile personal computing device” (¶ 0137)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for deriving wheel rotation rates as disclosed by Carter by including an accelerometer as part of a mobile device as taught by Siegel in order to provide a system and method where “the ubiquity and low-cost of mobile personal computing devices, such as smartphones, makes their use as tools in vehicle diagnostics appealing” (Siegel, ¶ 0009).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Carter, U.S. Pub. No. 2018/0257688 A1 as modified by Roozeboom as applied to claim 1 above, and further in view of Siegel et al., hereinafter Siegel, U.S. Pub. No. 2018/0003593 A1 as evidenced by Renggli, “Wearable Inertial Measurement Units for Assessing Gait in Real-World Environments,” downloaded from https://www.frontiersin.org/articles/10.3389/fphys.2020.00090/full.

Regarding claim 12 Carter does not teach:
	the magnetometer, the accelerometer, or a combination thereof are part of an inertial measurement unit.  
	Siegel teaches:
	the magnetometer, the accelerometer, or a combination thereof are part of an inertial measurement unit (Siegel, fig 3, ¶ 0073, ¶ 0087:  Fig 2 depicts a “view of the mobile personal computing device (104) of fig 1 with schematic labeling of three separate axes (x, y, and z)” (¶ 0021) and fig 3 depicts an accelerometer and a gyroscope as part of the mobile personal computing device (104) thereby disclosing the accelerometer and gyroscope each have three degrees of freedom (x, y, and z).  An “inertial measurement unit” includes an accelerometer and a gyroscope with three degrees of freedom as evidenced by Renggli (see § Methods 1st page, fig 1 4th page).  Siegel teaches the phone gyroscope is used as “part of an inertial measurement process” (¶ 0087) therefore Siegel discloses the “mobile personal computing device” as an “inertial measurement unit” as it contains an accelerometer, a gyroscope and conducts an “inertial measurement process”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for deriving wheel rotation rates as disclosed by Carter by including an accelerometer as part of an inertial measurement unit as taught by Siegel in order to provide a system and method where “the ubiquity and low-cost of mobile personal computing devices, such as smartphones, makes their use as tools in vehicle diagnostics appealing” as “many mobile devices also include additional sensors which could provide additional information” (Siegel, ¶ 0009).

Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al., hereinafter Carter, U.S. Pub. No. 2018/0257688 A1 in view of Hall et al., hereinafter Hall, U.S. Pub. No. 2007/0061100 A1 as evidenced by Prielipp, “What is a Vibration Sensor,” downloaded from https://realpars.com/vibration-sensor/  as evidenced by Gordon, “Active Wheel Speed Sensors,” downloaded from https://www.vehicleservicepros.com/service-repair/the-garage/article/21171862/active-wheel-speed-sensors.

Regarding Independent claim 13 Carter teaches:
at least one processor; and 
	at least one memory including computer program code for one or more programs, 
	the at least one memory and the computer program code configured to, with the at least one processor (Carter, Fig 3 depicts a Processor/Memory (325, 370), cause the apparatus to perform at least the following, 
		determine sensor data from a magnetometer, an accelerometer, or a combination 	thereof associated with a vehicle (Carter, fig 6A, ¶ 0004:  Fig 6A depicts “accumulate magnetic, acceleration, and/or vibration data” (step 616); 
		process the sensor data to determine a rotational frequency of at least one tire of 	the vehicle (Carter, fig 6A, ¶ 0004:  Carter teaches using “vibration analysis to derive wheel rotation rates” (¶ 0004) where “rotation rates” reads on “rotational frequency” where vibration data come from the accelerometer (as evidenced by Prielipp, 2nd page – 3rd page) and/or a magnetometer (as evidenced by Gordon, § One Step Closer to Full Brake-by-Wire, 1st and 2nd page); 
	Carter does not teach:
	calculate a diameter of the at least one tire or wheel of the vehicle based on the rotational frequency;
	Hall teaches:
	calculate a diameter of the at least one tire or wheel of the vehicle based on the 	rotational frequency (Hall, ¶ 0011:  Hall teaches a “obtaining one or more wheel radius analysis measurement values from a wheel radius analysis component, wherein the wheel radius analysis measure values are related to signal wheel radius values of which each is indicative of the wheel radius of a particular wheel” (¶ 0011).  A person of ordinary skill in the art would understand the diameter is two time the radius).
 ; and 
	provide the diameter as an output  (Hall, Step 1114 of fig 11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for deriving wheel rotation rates as disclosed by Carter by including determining the diameter of a tire as taught by Hall in order to provide a system and method that is adaptable to wheels of different diameters.

Regarding claim 15 Carter teaches:
	determine a magnetic signal from the sensor data from the magnetometer, wherein 
the rotational frequency is determined based on the magnetic signal (Carter, fig 9, ¶ 0143:  Carter teaches the output of a Hall effect sensor, which reads on “the magnetometer,” is used to determine the “wheel rotation rate” which reads on “the rotational frequency.”  A speed (rev per second) vs time (seconds) graph is depicted in fig 9).

Regarding claim 16 Carter teaches:
	determine a vibrational signal from the sensor data of the accelerometer, wherein 
the rotational frequency is determined based on the vibrational signal (Carter, fig 6A, ¶ 0004:  Carter teaches using “vibration analysis to derive wheel rotation rates” (¶ 0004) where “rotation rates” reads on “rotational frequency” and where vibration data comes from the accelerometer (as evidenced by Prielipp, 2nd page – 3rd page) .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carter as modified in view of Hall  as applied to claim 13 above, and further in view of Siegel et al., hereinafter Siegel, U.S. Pub. No. 2018/0003593 A1.

Regarding claim 14 Carter does not teach:
	determine a type of the vehicle based on the diameter.
	Siegel teaches:
	determine a type of the vehicle based on the diameter (Siegel, ¶ 0102:  Siegel teaches using a Subaru Impreza and a Nissan Versa where the Nisan Versa is identified as having a smaller diameter tire (¶ 0102).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for deriving wheel rotation rates as disclosed by Carter by including an determining the type of vehicle by Siegel in order to provide a system and method give insight to which type of car has a “better classification accuracy” as depicted in fig 20 and 21  (Siegel ¶ 0133).
	
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al., hereinafter Carter, U.S. Pub. No. 2018/0257688 A1 in view of Siegel et al., hereinafter Siegel, U.S. Pub. No. 2018/0003593 A1 as evidenced by Prielipp, “What is a Vibration Sensor,” downloaded from https://realpars.com/vibration-sensor/  as evidenced by Gordon, “Active Wheel Speed Sensors,” downloaded from https://www.vehicleservicepros.com/service-repair/the-garage/article/21171862/active-wheel-speed-sensors.

Regarding Independent Claim 17 Carter teaches: 
	A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors (Carter, ¶ 0072), cause an apparatus to perform: 
	determining sensor data from a magnetometer, an accelerometer, or a combination thereof associated with a vehicle (Carter, fig 6A, ¶ 0004:  Fig 6A depicts “accumulate magnetic, acceleration, and/or vibration data” (step 616); 
	processing the sensor data to determine a rotational frequency of at least one tire of the vehicle (Carter, fig 6A, ¶ 0004:  Carter teaches using “vibration analysis to derive wheel rotation rates” (¶ 0004) where “rotation rates” reads on “rotational frequency” where vibration data come from the accelerometer (as evidenced by Prielipp, 2nd page – 3rd page) and/or a magnetometer (as evidenced by Gordon, § One Step Closer to Full Brake-by-Wire, 1st and 2nd page);
	Carter does not teach:
	calculating a safety condition, a maintenance condition, or a combination thereof of the vehicle based on the rotational frequency; and 
	providing the safety condition, the maintenance condition, or a combination thereof as an output.
	Siegel teaches:
	calculating a safety condition, a maintenance condition, or a combination thereof of the vehicle based on the rotational frequency (Siegel, fig 22, ¶ 0137-¶ 0139:  Siegel teaches a low pressure condition, which reads on a “safety condition,” may be determined by “the mobile personal computing device (which) is capable of determining and comparing actual and predicted wheel rotational speeds” (¶ 0137)); and 
	providing the safety condition, the maintenance condition, or a combination thereof as an output (Siegel, fig22:  The last two steps of fig 22 state “tire pressure and/or tread wear issue” (2260) if yes then step 2264 states “notify (may be general notification or specific)” where “notify” discloses providing an output).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for deriving wheel rotation rates as disclosed by Carter by including calculating a safety condition as taught by Siegel in order to provide a system and method where “the ubiquity and low-cost of mobile personal computing devices, such as smartphones, makes their use as tools in vehicle diagnostics appealing” as “many mobile devices also include additional sensors which could provide additional information” (Siegel, ¶ 0009).  

Regarding claim 18 Carter does not teach: 
	the safety condition, the maintenance condition, or a combination thereof relates to a wheel balancing, a low air pressure, a vehicle anomaly, or a combination thereof.
	Siegel teaches:
	the safety condition, the maintenance condition, or a combination thereof relates to a wheel balancing, a low air pressure, a vehicle anomaly, or a combination thereof (Siegel, fig 22, ¶ 0137-¶ 0139:  Siegel teaches a low pressure condition, which reads on a “safety condition,” may be determined by “the mobile personal computing device (which) is capable of determining and comparing actual and predicted wheel rotational speeds” (¶ 0137)).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus for deriving wheel rotation rates as disclosed by Carter by including low air pressure as a safety condition as taught by Siegel in order to provide a system and method where “the ubiquity and low-cost of mobile personal computing devices, such as smartphones, makes their use as tools in vehicle diagnostics appealing” as “many mobile devices also include additional sensors which could provide additional information” (Siegel, ¶ 0009).  

Regarding claim 19 Carter teaches: 
	determining a magnetic signal from the sensor data from the magnetometer, wherein 
	the rotational frequency is determined based on the magnetic signal (Carter, fig 9, 
¶ 0143:  Carter teaches the output of a Hall effect sensor, which reads on “the magnetometer,” is used to determine the “wheel rotation rate” which reads on “the rotational frequency.”  A speed (rev per second) vs time (seconds) graph is depicted in fig 9).
 .
Regarding claim 20 Carter teaches: 
	determining a vibrational signal from the sensor data of the accelerometer, wherein 
	the rotational frequency is determined based on the vibrational signal (Carter, fig 6A, ¶ 0004:  Carter teaches using “vibration analysis to derive wheel rotation rates” (¶ 0004) where “rotation rates” reads on “rotational frequency” and where vibration data comes from the accelerometer (as evidenced by Prielipp, 2nd page – 3rd page) .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kandler et al., U.S. Pub. No. 2014/0107946 A1, teaches a system and method for determining the mileage and wear of a tire.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2865  
            
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        7/15/2022